DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because figures 1-24 are other than black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, it may be confusing whether “a transmission beam” in line 1 and “a transmission beam” in line 4 are the same or different.  If they are different, Examiner suggest adding the words “first” and “second” to differentiate between them. These terms have been interpreted to mean different transmission beams.
Regarding claim 10, it may be confusing whether “a transmission beam” in line 1 and “a transmission beam” in line 7 are the same or different.  If they are different, Examiner suggest adding the words “first” and “second” to differentiate between them. These terms have been interpreted to mean different transmission beams.  In addition, a “; and” should be added after the limitation of “control…” in line 6.
Regarding claim 19, it may be confusing whether “a transmission beam” in line 1 and “a transmission beam” in line 8 are the same or different. If they are different, Examiner suggest adding the words “first” and “second” to differentiate between them.  .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the transmission beam" in line 2.  It is unclear whether this transmission beam is referring to “a transmission beam by a first user equipment (UE)” or “a transmission beam for the second UE” of claim 1.
Claim 11 recites the limitation "the transmission beam" in line 2.  It is unclear whether this transmission beam is referring to “a transmission beam… supporting sidelink” or “a transmission beam for the second UE” of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0120682 (hereinafter Li) in view of US 2019/0253122 (hereinafter Yang).
Regarding claims 1, 10 and 19, Li teaches a first UE / device / method of determining a transmission beam by a first user equipment (UE) in a wireless communication system supporting sidelink (FIG. 1b; FIG. 12, 1203; [0114]: details first device determines a transmission resource use to transmit a part of the message; UE1 and UE2 communicate with each other through a sidelink), the method comprising: receiving beam-related information from a second UE ([0133]: details receiving resource may be a transmission resource used by the UE 1 to receive information from the UE 2; information may include reference signal, control information, and the like), wherein the beam-related information comprises a beam index and a time resource index for the beam index ([0125]; [0223]: details beam index of the reference signal, time domain resource index).  
Li does not explicitly teach determining a transmission beam for the second UE based on the beam-related information.
(FIG. 1, 120: details determine an uplink transmission waveform corresponding to at least one beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Yang and include determining a transmission beam for the second UE based on the beam-related information of Yang with the UE of Li.  Doing so would improve the performance of transmission (Yang, at paragraph [0065]).

Regarding claim 20, Li teaches wherein the first UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (FIG. 1b; FIG. 12, 1203; [0114]: details first device determines a transmission resource use to transmit a part of the message; UE1 and UE2 communicate with each other through a sidelink).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2021/0204265 (hereinafter Hakola).
Regarding claims 2 and 11, Li does not explicitly teach wherein the determination of the transmission beam for the second UE comprises determining the transmission beam and a transmission time resource based on the beam index and the time resource index.  
([0064]: details a UE may determine the actual sweeping resource to be used for each transmission, where a resource may comprise at least one of beam index, time resource).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Hakola and include determining the transmission beam and a transmission time resource based on the beam index and the time resource index of Hakola with Li.  Doing so would provide efficient support (Hakola, at paragraph [0105]).
 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2018/0331747 (hereinafter Kakishima1).
Regarding claims 3 and 12, Li does not explicitly teach wherein the beam index is a beam index of a reception beam of the second UE.  
However, Kakishima1 teaches the beam index is a beam index of a reception beam of the second UE ([0040][0041]: details UE may transmit a multiple number of beam numbers… for associated with beams that achieve the highest reception characteristics, as beam index of a reception beam of the second UE).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kakishima1 and include the beam index is a beam index of a reception .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2018/0269947 (hereinafter Levitsky).
Regarding claims 4 and 13, Li teaches further comprising transmitting a reference signal on each of a plurality of reference signal resources ([0405]: details a time domain resource parameter used to send a reference signal), and wherein the beam index indicates one of the plurality of reference signal resources ([0223][0420]: details Formula 7; beam index of the reference signal is based on time domain resource index; index of a time domain resource for sending the reference signal, as beam index indicated reference signal resource). 
Li does not explicitly teach wherein the beam-related information is received from the second UE in response to the transmission of the reference signal.  
However, Levitsky teaches the beam-related information is received from the second UE in response to the transmission of the reference signal (FIG. 3, 310, 330, 340; [0110][0115]: details Channel state feedback report, as beam-related information; Beam reference signal or Channel state information reference signal, as the reference signal).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Levitsky and include the beam-related information is received from the .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2020/0235885 (hereinafter Su).
Regarding claims 5 and 14, Li does not explicitly teach wherein the time resource index is included within a predetermined valid time period. 
However, Su teaches the time resource index is included within a predetermined valid time period ([0111]: details index indicating configuration for the resourced of control channels on the time units of several SUs during the predetermined period of time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Su and include the time resource index is included within a predetermined valid time period of Su with Li.  Doing so would support more flexibility (Su, at paragraph [0012]).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2020/0287677 (hereinafter Kakishima2).
Regarding claims 6 and 15, Li does not explicitly teach wherein the beam-related information further comprises a reference signal received power (RSRP) or a signal-to-
However, Kakishima2 teaches a reference signal received power (RSRP) or a signal-to-noise ratio (SNR) measured by the second UE based on a reception beam with the beam index ([0084]: details feedback information includes RSRP; UE RX beam, RX beam index).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kakishima2 and include a reference signal received power (RSRP) or a signal-to-noise ratio (SNR) measured by the second UE based on a reception beam with the beam index of Kakishima2 with Li.  Doing so would improve operational flexibility (Kakishima2, at paragraph [0135]).

Regarding claims 7 and 16, Li does not explicitly teach wherein the beam-related information is received from the second UE in response to beam sweeping of the first UE.  
However, Kakishima2 teaches the beam-related information is received from the second UE in response to beam sweeping of the first UE (FIG. 6, S102, S104: details Beam Sweeping then Feedback information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kakishima2 and include the beam-related information is received from the .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang as applied to claim 1 or 10 above, and further in view of US 2019/0260461 (hereinafter Kim) and US 2019/0253867 (hereinafter Abedini).
Regarding claims 8 and 17, Li does not explicitly teach wherein the reception of the beam-related information from the second UE comprises receiving beam-related information from each of a plurality of second UEs, and wherein the determination of the transmission beam comprises determining a direction, a width, and a transmission time resource of a transmission beam for each of the plurality of second UEs.  
However, Kim teaches wherein the reception of the beam-related information from the second UE comprises receiving beam-related information from each of a plurality of second UEs (FIG. 11, 200-1, 200-2, 200-3; [0179]: details plurality of second UEs; each UE may transmit feedback, as receiving beam-related information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kim and include the reception of the beam-related information from the second UE comprises receiving beam-related information from each of a plurality of second UEs of Kim with Li.  Doing so would transmission efficiency (Kim, at paragraph [0097]).
([0102]: details transmitting UE may generate a beam configuration identifier, a communication resource identifier; beam configuration identifier may indicate information about the transmission beam such as beam direction, beam width; information about communication resources may indicate time resources that may be used to transmit the discovery message).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Abedini and include determining a direction, a width, and a transmission time resource of a transmission beam for each of the plurality of second UEs of Abedini with Li.  Doing so would improve the efficient use of communication resources (Abedini, at paragraph [0091]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang, Kim and Abedini as applied to claim 8 or 17 above, and further in view of US 2014/0269532 (hereinafter Huang).
Regarding claims 9 and 18, Li does not explicitly teach further comprising grouping the plurality of second UEs into a plurality of groups based on the beam-related information received from each of the plurality of second UEs, wherein signals for the plurality of groups are transmitted on different transmission time resources.  
([0099]: details UEs 3001/300b are spatially grouped into co-located sets by the directional beam), wherein signals for the plurality of groups are transmitted on different transmission time resources ([0099]: details each set of UEs 3001/300b transmit their access requests at respective transmission times and resources determined by the protocol).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Huang and include grouping the plurality of second UEs into a plurality of groups based on the beam-related information received from each of the plurality of second UEs, wherein signals for the plurality of groups are transmitted on different transmission time resources of Huang with Li.  Doing so would reduce uplink interference (Huang, at paragraph [0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2019/0028170) details beam tracking in new radio access system to support mobility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415